Citation Nr: 1335027	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-12 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for osteoarthritis of the spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California, which in pertinent part denied entitlement to service connection for osteoarthritis of the spine.

The Veteran testified before the undersigned Veterans Law Judge at a June 2013 hearing at the RO; a transcript of that hearing is of record.  At the hearing, the Veteran's representative submitted to the Board additional evidence on the Veteran's behalf for consideration in connection with the claim on appeal.  A waiver of RO consideration of this evidence was received in a written statement dated in June 2013.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).


FINDING OF FACT

A disability of the spine was not manifested during military service or within one year of separation from service, and it is not otherwise attributable to military service.


CONCLUSION OF LAW

The Veteran does not have a spine disability that is the result of disease or injury incurred in or aggravated during active military service; nor may arthritis of the spine be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the issuance of a late notice may be cured by re-adjudication.

In this case, by a December 2007 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The case was last adjudicated in March 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service private and VA treatment records, VA examination and medical opinion reports, articles regarding high speed boats, hearing testimony, and lay statements.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument, including from his representative.  Therefore, he was provided with a meaningful opportunity to participate in the claims process.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)." Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

The Board acknowledges that in the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Significantly, however, 38 U.S.C.A. § 1154(b) does not eliminate the need for evidence of a nexus.  Rather, it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392   (Fed. Cir. 1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected").  The dispositive issues in this case are thus whether the Veteran's current disability of the spine is related to his claimed in-service injury on a continuity of symptomatology or other basis, or whether his arthritis manifested to a compensable degree within the one-year presumptive period.  For the following reasons, the Board finds that both questions must be answered in the negative.

Following the denial of his claim for service connection, the Veteran asserted that he has current disability involving the cervical and lumbar spine (claimed as upper and lower osteoarthritis) due to spinal injury incurred from riding Patrol Craft Fast (PCF) vessels while on combat patrol in the coastal waters of Vietnam for a year and that the design of the PCFs, combined with the high speed at which they were operated, subjected service personnel to periods of severe pounding.  In his June 2009 notice of disagreement, the Veteran indicated that the "injuries [he] sustained were not immediately evident as is the case with many spinal stress injuries."

In support of this assertion, the Veteran and his representative submitted articles in June 2009 and subsequently regarding swift boats and injuries associated with high speed boats.  An abstract of an article, "A Survey of Self-Reported Injuries Among Special Boat Operators," published in Storming Media in 2000 indicated that "[s]mall boats operating in the open ocean are subject to large shock and vibration forces.  Exposure to such forces can lead to discomfort, injury and performance degradation."  The most prevalent type of injury was identified as "sprains and strains followed by disc problems and trauma.  The most prevalent injury sites were the lower back, knee and shoulder."  An excerpt of an article published by www.highspeedcraft.org indicated that the "enhanced speed potential of small [high speed craft]...has increased the magnitude of exposure of the crew and passengers to Repeated Shock (RS) and Whole Body Vibration (WBV), with the subsequent effects," including "Acute (e.g. damaged vertebrae []) and chronic injuries."  The Veteran's representative also highlighted page 39 of a 148-page paper by a candidate for a Master of Science in Naval Architecture and Marine Engineering and Master of Science in Mechanical Engineering, which illustrated the effects of prolonged exposure to mechanical shock on humans.  

The Veteran's service treatment records are silent for complaints, findings, diagnosis, or treatment for back or neck problems.  A December 1967 treatment record reflects that the Veteran was evaluated for left shoulder trauma at the 36th Evacuation Hospital in Vietnam.  The impression was rule out contusion, left shoulder.  An August 1968 record submitted by the Veteran documents that his left shoulder was injured when receiving hostile fire while on combat patrol and while attached to Coastal Division 13 in Cat Lo, Vietnam.  He was evacuated to the 36th Evacuation Hospital in Vung Tau, Vietnam.  A Transfer and Receipt document reflects that he departed from Vietnam in October 1968.

Subsequent service treatment records include treatment for right leg pain after skydiving in August 1970 and for a left knee sprain in October 1972 incurred while playing football.  A December 1972 discharge examination report contained a checkmark in the "abnormal" column, identifying a post-operative scar on the left scapula.  The remaining items, including for clinical evaluation of the spine, did not contain checkmarks in either the "normal" or "abnormal" column.  A separate record from the same day, however, indicated that a "discharge physical [was] conducted in accordance with Article 15-48 [of the] Manual Medical Dept. and found to be physically qualified for active duty service and/or on foreign service."

VA treatment records dated in March 1998 reflect that the Veteran called, requesting follow-up and medications for high blood pressure and cholesterol after losing his insurance.

Private treatment records from Sharp HealthCare System include a September 2007 cervical spine x-ray report, which noted that the Veteran had a history of neck pain.  The impression was advanced degenerative disc disease, greatest at C3 through C5 with no evidence of acute injury.  An October 2007 new patient evaluation reflects that the Veteran was referred by Dr. Phillips and evaluated by C. Pallia, M.D.  The Veteran's chief complaint was neck pain for the past month.  He denied any significant prior trauma to his neck and stated that he had had about one month of neck pain since October1.  The impression was aggravation of underlying moderate to severe degenerative disc disease C4-5, C5-6.  The physician authorized 12 visits for physical therapy for the cervical spine and ordered a lumbar spine x-ray.  The impression of an October 2007 x-ray performed the same day as the initial evaluation was degenerative disc disease of the lower thoracic and upper lumbar spine with mild retrolisthesis of L2 on L3.

The Veteran's claim was received in November 2007.  He asserted that his "upper and lower advanced [osteo]arthritis" began in November 1967 while serving in Vietnam between August 1967 and August 1968.

As noted, the Veteran's claim was received in November 2007.

During a November 2007 physical therapy visit through Sharp HealthCare System for degenerative disc disease of the cervical spine, the Veteran complained of neck pain with an insidious onset two months prior.  During a physical therapy visit later that month, he complained that "sometimes when [he] turns, it really tweaks [his] back."  He reported an onset of injury two to three months earlier and complained of middle to lower back pain with an "onset after kicking while having a dream."  

During a March 2008 VA PTSD examination, the Veteran reported frequent combat twice weekly in swift boats and described his left shoulder injury from a machine gun.  He identified his usual occupation as ship repair and stated that had been employed full time for 30 years by National Steel.  During a March 2008 VA examination to evaluate his left shoulder disability, he related some stiffness in the shoulder with weather changes and some discomfort with heavy lifting, which he avoids.

In a June 2009 notice of disagreement prepared on the Veteran's behalf, his representative stated that after separation from service the Veteran was hired by the NASSCO shipyard, which "has rigid standards of compliance with respect to OSHA guidelines concerning operation and safety.  Personnel are not allowed to carry on their person excessive weight."  Therefore, the representative believed it was unlikely that the Veteran's post-service employment caused his disability of the spine.

The Veteran had requested a hearing before RO personnel.  A June 2010 informal conference report reflects that in place of the hearing, the Veteran's representative submitted a "statement communicated from the Veteran in support of his claim."  In the statement, the representative emphasized the Veteran's status as a combat veteran and related that the Veteran "asserts that injuries were sustained in combat.  Descriptive evidence has established that type of craft and duration of service on said craft are consistent with the injuries stated." 

The Veteran was afforded a VA spine examination in October 2010.  He identified his claimed upper and lower spine disability as the cervical and lumbar spine.  He described riding in a swift boat as an engine man in South Vietnam, going 120 miles over a span of six hours.  When the "boat hit the open seas, he reports the pounding effects of the boat on his back."  He estimated performing approximately 120 missions for that year.  He denied any symptoms at that time, denied any injury to his neck or to his spine at that time, and denied visiting any doctors at that time for his spine.  He reported that after discharge he did not see any doctors for a spine complaint and that he was fine until 2007 when he saw a physician at Sharp Medical Clinic because of neck and back pain.  After x-rays were done, he was told by an orthopedic surgeon that he had arthritis of his neck and low back.  He stated that after his discharge, he worked for NASSCO and several other employers as a contract administrator, retiring in 2010.

Following a review of the claims file, physical examination, and x-rays of the spine, the diagnosis was advanced cervical spine degenerative disc disease and advanced lumbar spine degenerative disc disease.  The examining physician opined that the current advanced degenerative disc disease of the cervical spine and lumbar spine was less likely as not caused by or the result of his service of one year on the PCFs while in Vietnam.  He based his opinion on the lack of symptoms, excessive pain, strain, or injury in his service medical records; the lack of symptoms or treatment obtained about a year after his discharge; and based on the private treatment records where the doctor noted that the Veteran started having neck pain only in 2007, which was more than 35 years after his discharge in 1972.

In March 2012, the Veteran's representative stated that the basis for the October 2010 VA examiner's opinion that the spine disability was not related to service was "range of motion parameters as being within normal limits and review of Sharps Medical records whereby physician ascertained condition as mild and developing in 2007.  Actual Sharps records...stated advanced degenerative disc disease."  The representative asserted that there was a "marked contradiction" between the VA examination and the treatment records provided in support of the claim.  The representative also asserted that the VA examination was inadequate because the examiner did not specify the methodology used to ascertain the range-of-motion parameters.  

During the June 2013 hearing the Veteran's representative reiterated his assertion that the current osteoarthritis was the result of "the severe impact injury sustained" on PCFs during Vietnam service and that the Veteran sustained a greater impact because the engine room, where the Veteran served, was in the bottom of the boat.

The Veteran testified that he had to bend over in the engine room on the PCFs, often working on engines on his hands and knees.  He described a severe impact as the aluminum boat hit one wave to the next, sometimes dropping five or six feet.  He stated that in his 30 to 40 years working at a shipyard, he began as a pipe fitter before working on contracts administration for approximately 25 years.  When asked when his back problem became more significant, he replied, "In the mid '90s mainly.  That's when it became -- and the years following my release from active duty actually in '72 it started getting worse."  He testified that he did not go to sick bay for his back between 1968 and his discharge in 1972 because "I had no idea that anything severe was happening to me."  When asked again when he started to have severe back problems, he answered, "In the mid '90s I started having real trouble with my back."  He also stated that he had spoken to Dr. Phillips, who diagnosed his back disability, but the doctor reportedly could not write a letter regarding the current disability and experiences in the military because it had been 40 years.  The Veteran added that Dr. Phillips told him that "something severe obviously happened."

Having reviewed the entire claims file, the Board finds that service connection for disability of the cervical or thoracolumbar spine is not warranted.

Initially, the Board acknowledges that the Veteran is competent to provide lay evidence of reporting his symptoms and that he has experienced neck and back pain since his duties on PCFs during active duty military service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).   Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  In this case, the Veteran is not competent to state that his osteoarthritis of the spine is medically related to the impact of riding in PCFs during his Vietnam service.  He is, however, competent to report his experiences with various symptoms, such as pain.

In addition to considering competence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In weighing the credibility of lay assertions, the Board may consider bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

For the reasons discussed below, the Board finds that the Veteran's statements regarding the onset of chronic symptoms made in support of his claim for service connection are not credible.  First, and foremost, his statements made in support of his claim regarding onset of the current problems and continuity of neck and back symptomatology since military service are inconsistent with prior statements he made to medical providers in the course of seeking medical treatment.   For example, in October 2007 he reported a one-month history of neck pain with no significant prior trauma to his neck.  Then, in November 2007, one day after his claim for service connection was received by the RO, he told another private health care provider that his neck pain of two months had an insidious onset.  Regarding his middle to lower back pain, in November 2007 he reported the onset of his pain being two to three months earlier.  The Board finds that these statements regarding the onset of his current spine problems are more believable because each was made for the purpose of seeking medical care, and the two statements made to different medical personnel regarding the onset of neck pain are consistent.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care). 

Several post-service statements, which he made in the course of seeking VA monetary benefits, that he experienced neck and back pain since military service plainly contrast with his prior statements.  Notably, before the claim for service connection was denied, he never mentioned any physical problems of riding in PCFs or swift boats during military service to private medical providers or to VA personnel in support of his claim for a spine disability.  

In reviewing the claims file for a continuity of symptomatology of neck and back problems since military service, the Board observes that the Veteran served four additional years in the military after his combat experiences on PCFs in Vietnam without complaints of neck or back problems, even going skydiving and playing football during those subsequent years.  At separation examination in December 1972 the only abnormality noted was a scar and he was found to be physically qualified for active duty service.  In June 2009 he stated that the "injuries [he] sustained were not immediately evident."  On VA examination in October 2010, he denied any injury to his neck or to his spine during his time as an engine man in South Vietnam and denied any symptoms at that time, stating that he was "fine until 2007."  Finally, the Veteran testified under oath that he did not go to sick bay for his back between 1968 and his discharge in 1972 because "I had no idea that anything severe was happening to me."  In summary, the Board finds that any contention that the Veteran perceived neck or back pain or problems during military service, including during the four years after returning from Vietnam, or prior to 2007 is unsupported by medical and lay evidence of record.  Accordingly, the service treatment records simply do not support the assertion that he sustained a severe impact injury during military service.  The service treatment records also do not reflect a "chronic" neck or low back disability, or any neck or back complaints.

Turning to the medical opinion evidence, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Finally, the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the October 2010 medical opinion by the VA physician is persuasive and probative evidence against the claim for service connection for spine disability because it was based on a review of the claims file, physical examination, and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Here, the examiner considered the Veteran's contention that his current disability of the cervical and thoracolumbar spine was caused by the pounding effects on his back of the boat hitting the water.  However, he concluded that the current disability of the spine was not related to the Veteran's duty on the PCF because there was no evidence of back problems during military service, no evidence of symptoms or treatment within a year of separation from service, and because private treatment records noted a reported onset of neck and back pain in 2007.

The Board acknowledges that an examination is inadequate where the examiner does not comment on the Veteran's report of in-service injury and instead relies on the absence of medical records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  However, the Board finds the October 2010 VA examiner's opinion is adequate because in addition to noting a lack of symptoms or treatment within a year after separation from service, the examiner, in fact, considered the Veteran's contentions regarding in-service spinal trauma and offered two other reasons for his conclusion.  The examination report reflects that the Veteran stated that he was "fine" until 2007, and the examiner observed that private treatment records reflected a reported onset of neck and back pain in 2007.  The examiner also observed that the Veteran did not complain of neck or back problems during his four years of service after the alleged trauma.  The service treatment records dated from 1968 until December 1972 are relevant to the issue of whether the Veteran perceived any neck or back pain as a result of his military duties on PCFs during combat, and the Board finds it reasonable to infer, consistent with the October 2010 medical opinion offered by the VA physician, that the Veteran's disability of the spine, first perceived by the Veteran in 2007, was not caused by or related to military service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).

In addition to considering the claim on a direct basis, the Board finds that service connection for osteoarthritis of the spine is not warranted on a presumptive basis because any such disability was first shown in 2007, more than three decades after separation from service.  38 C.F.R. §§ 3.307, 3.309. 

The Board considered the concerns of the Veteran's representative regarding the adequacy of the examination, but finds that an additional examination is not required.  The representative's account of the basis for the examiner's negative nexus opinion is inaccurate, and the issue of whether the examiner used a goniometer to measure the range of motion of the Veteran's spine does not relate to the relevant question of whether the Veteran's disability of the spine was incurred in or related to military service.

Finally, the Board has considered the statutory and regulatory provisions regarding injury incurred during combat.  The Board finds plausible the possibility that an individual could sustain a spinal injury while riding in swift boats or PCFs during combat operations in Vietnam.  The Board also notes that an official record of the Veteran's service with Coastal Division 13 is associated with the claims file.  However, the Board finds that satisfactory evidence of service incurrence of an injury resulting from such service has not been provided.  Indeed, the Veteran has not recalled a specific injury to the spine.  Again, the Board finds more persuasive the existing service treatment records reflecting no complaints or findings related to neck or back problems during the four years after serving in Vietnam and the Veteran's consistent statements to treating medical providers identifying a 2007 onset of neck and back pain than his remote assertions made more than three decades after service that his current disability was incurred in or related to military service and his duties as the engine man on PCFs.

Moreover, while the Veteran and his representative assert that the Veteran's employment at the NASSCO shipyard with various companies since separation from service until 2010 did not cause the Veteran's current disability, the Board notes that statements from the Veteran do reflect an occupational history involving a significant period of manual labor.  He described his occupation as "ship repair" in March 2008 and reported discomfort in his shoulder with "heavy lifting, which he avoids," and testified that he worked as a pipe fitter before working on contracts administration for approximately 25 years until his retirement in 2010, thereby beginning administrative work in 1985.  

For all the foregoing reasons, the Board finds that service connection for disability of the spine is not warranted.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for disability of the spine is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


